ACCEPTED
                                                                                           03-14-00530-CR
                                                                                                   5997211
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      7/9/2015 12:24:08 PM
                                                                                         JEFFREY D. KYLE
                                No. 03-14-00530-CR                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                               COURT OF APPEALS                       AUSTIN, TEXAS
                                                                  7/9/2015 12:24:08 PM
                           THIRD DISTRICT OF TEXAS                  JEFFREY D. KYLE
                                                                          Clerk

                                  AUSTIN, TEXAS

GRAHAM JAY SONNENBERG                      §                            APPELLANT

VS.                                        §

STATE OF TEXAS                             §                              APPELLEE

           APPEAL FROM THE 427TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                           CAUSE NO. D1-DC-14-904026

          STATE'S SECOND MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his convictions for Aggravated Assault Bodily Injury with a Deadly

Weapon and Assault Strangulation, the appellant filed his notice of appeal in the above

cause on August 15, 2014. Appellant’s counsel filed a brief on May 11, 2015.


                                           1
       (b)      The State’s brief is currently due on July 10, 2015.

       (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

       (d)      The number of previous extensions of time granted for submission of the

State’s brief is: one.

       (e)      The State relies upon the following facts to reasonably explain the need for

an extension of the deadline:

       1. During the period since the appellant’s brief was filed, the undersigned

             attorney has completed and filed an original brief in another pending appellate

             case, (i.e. Eric Robertson v. State of Texas, No. 07-15-00030-CR). The

             undersigned attorney has also completed and filed a motion for rehearing in

             another pending appellate case, (i.e. Gerald Christopher Zuliani v. State of

             Texas, No. 03-13-00490-CR to 03-13-00493-CR and 03-13-00495-CR). The

             undersigned attorney is also responsible for preparing the State’s brief in two

             other pending appellate cases (i.e. Christopher Roberts v. State of Texas, No.

             03-14-00637-CR; and Terrell Maxwell v. State of Texas, No. 03-14-00586-

             CR).

       2. In addition, the undersigned attorney, as the director of the Appellate Division

             of the Travis County District Attorney’s Office, has been required, during the


                                              2
         pendency of the instant appeal, to spend a considerable amount of time working

         on a variety of other legal matters and administrative issues.

      3. This request is not made for the purpose of delay, but to ensure that the Court

         has a proper State’s brief to aid in the just disposition of the above cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for filing

the State’s brief be extended to August 10, 2015.

                                               Respectfully submitted,

                                               ROSEMARY LEHMBERG
                                               District Attorney
                                               Travis County, Texas

                                               /s/ M. Scott Taliaferro
                                               M. Scott Taliaferro
                                               Assistant District Attorney
                                               State Bar No. 00785584
                                               P.O. Box 1748
                                               Austin, Texas 78767
                                               (512) 854-9400
                                               Fax No. (512) 854-4810
                                               Scott.Taliaferro@traviscountytx.gov
                                               AppellateTCDA@traviscountytx.gov




                                           3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

347 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is printed

in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                           CERTIFICATE OF SERVICE


      I hereby certify that, on the 10th day of July, 2015, a true and correct copy of this

motion was served, by U.S. mail, electronic mail, facsimile, or electronically through

the electronic filing manager, to the Appellant’s attorney, Don Morehart, Attorney at

Law, 316 W. 12th Street, Suite 313, Austin, Texas 78701, [Don@MorehartLaw.com].

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                            4